DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on November 16, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 14 have been amended.
Claims 4, 7, 12-13 and 17 have been canceled.
Claims 1-3, 5-6, 8-11, 14-16 and 18-20 are pending and have been examined.

RESPONSE TO AMENDMENTS

Applicant's amendments to claims 1, 8 and 14 have been acknowledged.

RESPONSE TO ARGUMENTS

Applicant’s arguments regarding 101 Alice rejection have been considered, but not found persuasive.  Applicant argues:

     A.  The amendments render the 101 rejection moot.

          The present claims as amended are directed to creating rules to be applied to an electronic order and evaluating items attributes for order fulfillment which is a mental process and a method of organizing a human activity (commercial interaction).  The limitations on making selections on drop-down menus are directed to the abstract idea of collecting data.  The limitations on creating rules and storing rules as  software code for implementing a rule is simply applying the abstract idea to a computer environment. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and organizing a human activity group.

B.  Shaw fails to teach or suggest, creating a rule to be applied to an electronic order by a customer order server wherein the electronic order is received at the customer order server from an e-commerce website.  Instead, Shaw discloses creating and applying rules to e-mail messages.



Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1, 8 and 14 the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to creating rules to be applied to an electronic order and evaluating items attributes for order fulfillment, which is a mental process and a method of organizing a human activity (commercial interaction).  Other than reciting a graphical user interface, processors, a server, a memory and non-transitory computer readable media, nothing in the claims precludes the steps for being performed by hand.  For example, but for “GUI”, “processors”, “a server”, “a memory” and “non-transitory computer readable media”, the limitations on providing a (GUI) for creating a rule, receiving user selection, generating a rule, storing rules, receiving an order, determining applicable rule, applying the rule and sending information is a process that under its reasonable interpretation could be perform by hand but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application.  The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process group.  The claims are directed to an abstract idea.


Regarding dependent claims 2-3, 9, 11, 15-16 and 20 these claims are directed to limitations which serve to limit the rules that apply to items.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 5-6, 10 and 18-19 these claims are directed to limitations which serve to limit the attributes on items.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-11, 14-16 and 18-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Ballaro (US 9,245,291 B1) in view of Minsky (US PUB 2009/0043674 A1), further in view of Shaw (US 6,249,807 B1).

Claim 1

Ballaro discloses the following limitations:

 A method comprising:

storing a set of rules, including the rule as software code  in electronic memory for use by a rules engine executed at a customer order server; (see at least column 65 lines 55-65 and column 85 lines 25-35).

receiving, at the customer order server, the electronic order to acquire a plurality of items, wherein the electronic order is sent by a client system over an electronic communications network to the customer order server: (see at least abstract and figure 2).
wherein the electronic order is placed by a customer at the e-commerce website, and received by the customer order server (see at least column 34 lines 35-40).

automatically determining, a set of attributes associated with individual items of the plurality of items at the customer order server: (see at least column 3 lines 40-50, column 25 lines 60-65 and column 27 lines 15-40).

determining the rule stored in electronic memory is applicable to individual items of the plurality of items based on the determined set of attributes; (see at least column 3 lines 40-50, column 25 lines 60-65 and column 27 lines 15-40).

automatically applying, by the rules engine, the rule to a given item of the plurality of items, (see at least column 3 lines 40-50, column 25 lines 60-65 and column 27 lines 15-40).

 wherein application of the rule to the given item directs the customer order server to save the given item in electronic memory associated with a corresponding electronic cart, (see at least column 3 lines 40-50, column 23 lines 25-65, column 27 lines 15-40 and column 29 lines 15-35).

and sending,  electronic information for the electronic  carts from the customer order server to an information handling system associated with the electronic cart.(see at least figure 11A, column 23 lines 25-40, column 5 lines 65-67 and column 10 lines 5-25).

Ballaro discloses carts, does not explicitly discloses sub-carts, however Minsky in at least paragraph 0247 evidences that the use of sub-carts is common on e-commerce environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sub-carts disclosed by Minsky into the invention of Ballaro in order to group items with similar attributes (Minsky paragraph 0247). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Ballaro/Minsky discloses applying rules to items but does not explicitly discloses creating rules using  drop-down menus.  However Shaw does:

Providing a graphical user interface (GUI) for creating a rule to be applied to an electronic order by a customer order server (see at least column 4 lines 60-67 and column 5 lines 1-2).

the GUI comprising a first dropdown menu for selecting a rule attribute from a plurality of rule attributes, a second dropdown menu for selecting a rule condition from a plurality of rule conditions, and a third dropdown menu for selecting a rule action from a plurality of rule actions; (see at least abstract and column 4 lines 60-67 and column 5 lines 1-2).

receiving, by a create rule UI element via the GUI, user selection of the rule attribute, the rule condition, and the rule action, and generating the rule by the create rule UI element based on the user selected rule attribute, rule condition, and the rule action (see at least abstract and column 4 lines 60-67 and column 5 lines 1-2).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings on Shaw with the combination Ballaro/Minsky in order to provide an efficient graphical user interface (Shaw column 4 lines 60-67). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable 

Claim 2
Furthermore, Ballaro discloses the following limitations:

wherein the determining that  the rule applies comprises:

determining that a particular attribute of the set of attributes associated satisfies the selected rule attribute and the selected rule condition of the rule.(see at least column 27 lines 15-20 and column 23 lines 60-65).

Claim 3 
Furthermore Minsky discloses the following limitations:

further comprising:

determining that the rule applies to multiple items of the plurality of items; and

placing  the multiple items in the  electronic sub-cart based on the rule  (see at least paragraphs 0247-0248).




Claim 9

Furthermore, Minsky discloses the following limitations: 

 the operations further comprising: determining that the rule applies to multiple items of the plurality of items; and placing multiple items in the electronic sub-cart. (see at least paragraphs 0247-0248 and 0269).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sub-carts disclosed by Minsky into the invention of Ballaro in order to group items with similar attributes (Minsky paragraph 0247). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 10
Furthermore Ballaro discloses the following limitations:

wherein the set of attributes associated with the  items of the plurality of items comprises one or more of:

a fulfillment location identifier that identifies a location from which the given  item is to be shipped; (see at least  column 41, line 15- fulfillment center 2740 and Table 1 – fulfillment center location identifier).

a brand identifier that identifies a brand or a manufacturer of the given item; 

a quantity associated with the given item; and

a ships with indicator indicating that the given item ships with another item.


Claim 11
Furthermore Ballaro discloses the following limitations:

wherein the selected rule condition  comprises one of: greater than; greater than or equal to; less than; less than or equal to; equal to; including; or excluding. (see at least column 27 lines 15-25).


Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ballaro (US 9,245,291 B1) in view of Minsky (US PUB 2009/0043674 A1), further in view of Shaw (US 6,249,807 B1), further in view of Lachman (US PUB 2015/0032647 A1).

Claim 5 

The combination Ballaro/Minsky/Shaw discloses considering different attributes such as price and product type at the time of applying rules to items including sub-cart grouping and shipping rules.  However the combination Ballaro/Minsky/Shaw does not explicitly discloses the following limitations:

wherein: the rule includes a child attribute indicating that the given item is a child of a parent item, wherein the rule includes a ships-with attribute indicating that the given item is to be shipped with the parent item.

However, Lachman evidences that establishing child/parent relationship on multi-components items that need to be shipped together such as building blocks and things that can be assembled into a dollhouse, is common in the art (see at least paragraph 

Claim 6
The combination Ballaro/Minsky/Shaw discloses considering different attributes such as price and product type at the time of applying rules to items including sub-cart grouping and shipping rules.  However, the combination Ballaro/Minsky/Shaw does not explicitly discloses the following limitations:

wherein:multiple items within the electronic sub-cart include  a ships-with attribute indicating that certain individual items in the  electronic sub-cart are to be shipped together

However, Lachman evidences that establishing child/parent relationship on multi-components items that need to be shipped together such as building blocks and things that can be assembled into a dollhouse, is common in the art (see at least paragraph 0017).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Ballaro/Minsky/Shaw with the 

As per claims 8 and 14 claims 8 and 14 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    

As per claims 15-16 and 18-20 claims 15-16 and 18-20 recite substantially similar limitations to claims 2-3, 5 & 10-11 and are therefore rejected using the same art and rationale set forth above.    

CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687